264 S.E.2d 121 (1980)
45 N.C. App. 709
Parks N. AUSTIN, Boyd P. Falls and Walter W. Hamel, A partnership, trading as Austin, Falls & Hamel, CPA's
v.
R. W. RAINES ENTERPRISES, INC.
No. 7926DC823.
Court of Appeals of North Carolina.
March 18, 1980.
*122 Curtis & Millsaps by Joe T. Millsaps, Charlotte, for plaintiff-appellee.
Lindsey, Schrimsher, Erwin, Bernhardt & Hewitt by Lawrence W. Hewitt and John W. Bedow, Charlotte, for defendant-appellant.
HEDRICK, Judge.
Defendant contends that the court erred in directing a verdict for plaintiff.
It is not disputed that the plaintiff rendered services to the defendant, the reasonable value of which the defendant is obligated to pay. The sole issue presented concerns the worth of the services, and the burden of proof on that issue rests on the plaintiff. The rule of law is settled in this State that the trial judge cannot direct a verdict for the party with the burden of proof when that party's "right to recover depends upon the credibility of his witnesses." Cutts v. Casey, 278 N.C. 390, 417, 180 S.E.2d 297, 311 (1971). This is true even though the evidence be uncontradicted. Chisholm v. Hall, 255 N.C. 374, 121 S.E.2d 726 (1961); Rhinehardt v. Insurance Co., 254 N.C. 671, 119 S.E.2d 614 (1961).
The only evidence of the value of plaintiff's services in this case was the testimony of one partner in the firm that he "felt" $16.00 an hour to be a "reasonable" fee. No independent or objective evidence of the reasonable worth of such services was offered. Plaintiff's proof clearly depends completely upon the credibility of its witness. Although the defendant offered no evidence respecting the reasonable value of the services rendered it, it did deny that their worth as determined by the plaintiff was reasonable. Such is sufficient to raise an issue of fact as to the reasonable value of the services, and that question is for the jury. See Chisholm v. Hall, supra.
It follows that the court erred in directing a verdict for the plaintiff. Accordingly, the judgment appealed from is reversed, and the cause is remanded for a new trial.
Reversed and remanded.
WEBB and WELLS, JJ., concur.